Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150020 & (16)(17)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 150020
                                                                     COA: 321553
                                                                     Kent CC: 09-001515-FC
  GEORGE MICHAEL GRESHAM,
           Defendant-Appellant.

  _____________________________________/


         On order of the Court, the application for leave to appeal the July 9, 2014 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  stay proceedings and the motion to abey are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2015
         a0518
                                                                                Clerk